DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a print bar separate and removable from the printing supply fluid modules” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Response to Amendment
Applicant’s Amendment filed on 08/24/2021 regarding claims 1-20 is fully considered. Of the above claims, claims 1, 4, 11, 12 and 15 have been amended.
Claim Objections
Claims 6, 7 and 15 is objected to because of the following informalities:  
Regarding claim 6, the recitation of “a plurality of intermediate fluid supply module” in line 2 should be in the plurality.
Regarding claim 7, the recitation of “each print fluid supply module” in line 3 lacks antecedent basis.
Regarding claim 15, the recitation of “a fluid channel” in line 3 refers to a previously recited feature.
Further regarding claim 15, the recitation of “the fluid supply” in line 4 lacks antecedent basis.  
Regarding claim 18, the recitation of “each print fluid supply module” in line 1 lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the limitation of “a print bar separate and removable from the printing supply fluid modules” in line 2 is unsupported by the original disclosure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11 and 12 of U.S. Patent No. 10,661,568. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 11 and 12 of the reference are not exactly .
Current Application 16/850,217
Reference US Patent 10,661,568 B2
1.    A print apparatus comprising: 
a fluid cartridge;
a plurality of printheads; and
a plurality of serially and rigidly interconnected printing fluid supply modules separate and removable from and corresponding to the printheads and forming a page-wide printing fluid manifold, each printing fluid supply module fluidically interconnected to a corresponding printhead to supply printing fluid from the fluid cartridge to the corresponding printhead.
2.    The print apparatus of claim 1, wherein each printing fluid supply module except first and last printing fluid supply modules is fluidically interconnected to adjacent upstream and downstream printing fluid supply modules.
3.    The print apparatus of claim 2, wherein the first printing fluid supply module is fluidically interconnected to the fluid cartridge and to a downstream printing fluid supply module.
4.    The print apparatus of claim 1, wherein the printing fluid supply modules define a fluid channel serially extending from a first printing fluid supply module to a last printing fluid supply module, the fluid channel fluidically interconnected to a fluid supply at the first printing fluid supply module.
5.    The print apparatus of claim 4, wherein the fluid channel serially extends from the first printing fluid supply module, 
6.    The print apparatus of claim 4, wherein the fluid channel serially extends from the first printing fluid supply module, through a plurality of intermediate fluid supply module, and to the last printing fluid supply module.
7.    The print apparatus of claim 1, wherein the fluid cartridge comprises a plurality of fluid cartridges,
and wherein each print fluid supply module is to supply printing fluid from each fluid cartridge to the printhead to which the print fluid supply module corresponds.
8.    The print apparatus of claim 7, wherein the printing fluid supply modules define a plurality of fluid channels, each fluid channel serially extending from a first printing fluid supply module to a last printing fluid supply module, each fluid channel fluidically interconnected to a corresponding fluid supply at the first printing fluid supply module.
11.    The print apparatus of claim 1, further comprising:
a print bar separate and removable from the printing supply fluid modules and along which the printheads are disposed.
12.    A printing fluid delivery system comprising:
a plurality of serially and rigidly interconnected printing fluid supply modules separate and removable from and corresponding to the printheads and forming a page-wide printing fluid manifold, each printing fluid supply module fluidically interconnected to a corresponding printhead to supply printing fluid from a fluid cartridge to the corresponding printhead.
fluidically interconnected to adjacent upstream and downstream printing fluid supply modules.
14.    The printing fluid delivery system of claim 13, wherein the first printing fluid supply module is fluidically interconnected to the fluid cartridge and to a downstream printing fluid supply module.
15.    The printing fluid delivery system of claim 12, wherein the printing fluid supply modules define a fluid channel serially extending from a first printing fluid supply module to a last printing fluid supply module, the fluid channel fluidically interconnected to the fluid supply at the first printing fluid supply module.
16.    The printing fluid delivery system of claim 15, wherein the fluid channel serially extends from the first printing fluid supply module, through an intermediate fluid supply module, and to the last printing fluid supply module.
17.    The printing fluid delivery system of claim 15, wherein the fluid channel serially extends from the first printing fluid supply module, through a plurality of intermediate fluid supply module, and to the last printing fluid supply module.
18.    The printing fluid delivery system of claim 12, wherein each print fluid supply module is to supply printing fluid from a plurality of fluid cartridges to the printhead to which the print fluid supply module corresponds.
19.    The printing fluid delivery system of claim 18, wherein the printing fluid supply modules define a plurality of fluid channels, each fluid channel serially extending from a first printing fluid supply module to a last printing fluid supply module, each fluid channel fluidically interconnected to a corresponding fluid supply at the first printing fluid supply module.
printing apparatus, comprising: 
a print bar comprising: 
at least one printhead; and 
a plurality of interconnected printing fluid supply modules connected to the at least one printhead, wherein the plurality of interconnected printing fluid supply modules forms a page-wide printing fluid manifold to supply printing fluid from at least one cartridge to the at least one printhead, wherein at least one printing fluid supply module of the plurality of interconnected printing fluid supply modules provides a fluidic interface with a respective printhead of the at least one printhead along the print bar, and wherein the plurality of interconnected printing fluid supply modules comprises;
a printing fluid supply start module;
a printing fluid supply end module; and 
at least one printing fluid supply intermediate module serially connected between the printing fluid supply start module and the printing fluid supply end module, wherein the at least one printing fluid supply intermediate module includes at least one lockout to prevent printheads of the at least one printhead with different configurations from making a fluid interconnection with the at least one printing fluid supply intermediate module, and wherein the at least one lockout further includes a retainer to hold at least one connector for providing the fluidic interface with the respective printhead.
cartridge comprises a plurality of printing fluid channels, wherein the printing fluid supply start module connects each printing fluid channel of the plurality of printing fluid channels to the at least one printing fluid supply intermediate module, and wherein the printing fluid supply end module comprises a dead end to end each printing fluid channel in the page-wide printing fluid manifold.
13.    The printing apparatus of claim 11, wherein the print bar is scalable by addition or removal of at least one interconnected printing fluid supply module.
1.    A printing fluid delivery system, comprising: 
a plurality of interconnected printing fluid supply modules forming a page-wide printing fluid manifold to supply printing fluid from at least one cartridge to at least one printhead along a print bar in a printer, wherein at least one printing fluid supply module of the plurality of interconnected printing fluid supply modules provides a fluidic interface with a respective printhead of the at least one printhead along the print bar, and wherein the plurality of interconnected printing fluid supply modules comprises;
a printing fluid supply start module; 
a printing fluid supply end module; and 
at least one printing fluid supply intermediate module serially connected between the printing fluid supply start module and the printing fluid supply end module, wherein the at least one printing fluid supply intermediate module includes at least one lockout to prevent printheads of the at least one printhead with different configurations from making a fluid 
2.     The printing fluid delivery system of claim 1, wherein the at least one cartridge comprises a plurality of printing fluid channels, wherein the printing fluid supply start module connects each printing fluid channel of the plurality of printing fluid channels to the at least one printing fluid supply intermediate module, and wherein the printing fluid supply end module comprises a dead end to end each printing fluid channel in the page-wide printing fluid manifold.
7.     The printing fluid delivery system of claim 1, wherein each printing fluid supply module of the plurality of interconnected printing fluid supply modules is removable from the printing fluid delivery system.


Claims of US Patent ‘568 do not teach the printing fluid supply modules are rigidly interconnected.
Silverbrook et al. (US 2005/0157083 A1) teach four fluid channel members 3040 are serially and rigidly interconnected at the “female” end portions 3045 and “male” end portions 3046 ([0365]; FIGs. 28-29) for the purpose of achieving the desired width required for a specific printing application.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the printing fluid supply modules are rigidly interconnected, as taught by Silverbrook et al., into US Patent ‘568 for the purpose of achieving the desired width required for a specific printing application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. (US 2005/0157083 A1).
Silverbrook et al. teach the following claimed limitations:
Regarding claim 1, a print apparatus (wallpaper printer comprising printhead 500; FIGs. 4, 5) comprising: 
a fluid cartridge (ink reservoirs 324 are easily removed and interchanged; FIG. 5);
a printhead (the array of printhead tiles 3050 attached to each fluid channel member 3040 forms one printhead; FIGs. 21-26); and
a fluid supply module (fluid channel member 3040; FIGs. 24A-24B, 27-34) separate and removable from and corresponding to the printhead (printhead tiles 3050 may be removed from the fluid channel member 3040; [0364]) and forming a page-wide printing fluid manifold (full width stationery printhead 320; [0302]; FIG. 3; page width printhead; [0341]; FIGs. 21-22), the printing fluid supply module fluidically interconnected to the corresponding printhead to supply printing fluid from the fluid cartridge to the corresponding printhead (printhead is supplied with liquid ink from the 
Regarding claim 2, each printing fluid supply module except first and last printing fluid supply modules is fluidically interconnected to adjacent upstream and downstream printing fluid supply modules (for A3-sized pagewidth printing using four fluid channel members 3040, the two middle fluid channel members 3040 are fluidically interconnected to adjacent upstream and downstream fluid channel member 3040; [0365]; FIGs. 28-29).
Regarding claim 3, the first printing fluid supply module is fluidically interconnected to the fluid cartridge and to a downstream printing fluid supply module (a first fluid channel member 3040 is fluidically interconnected to fluid delivery tubes 3006 and to an adjacent middle fluid channel member 3040; [0365]; FIG. 32).
Regarding claim 4, the printing fluid supply modules define a fluid channel serially extending from a first printing fluid supply module to a last printing fluid supply module, the fluid channel fluidically interconnected to a fluid supply at the first printing fluid supply module (for A3-sized pagewidth printing using four fluid channel members 3040, a first fluid channel member 3040 is fluidically interconnected to fluid delivery tubes 3006 and to an adjacent middle fluid channel member 3040; [0365]; FIG. 32; the four fluid channel members 3040 are serially and rigidly interconnected at the “female” end portions 3045 and “male” end portions 3046; FIGs. 28-29).
Regarding claim 5, the fluid channel serially extends from the first printing fluid supply module, through an intermediate fluid supply module, and to the last printing fluid supply module (the four fluid channel members 3040 are serially and rigidly 
Regarding claim 6, the fluid channel serially extends from the first printing fluid supply module, through a plurality of intermediate fluid supply modules, and to the last printing fluid supply module (the four fluid channel members 3040 are serially and rigidly interconnected at the “female” end portions 3045 and “male” end portions 3046; FIGs. 28-29).
Regarding claim 7, the fluid cartridge comprises a plurality of fluid cartridges (six different ink colors from the six reservoirs 324 to the printhead 500; [0310]; FIG. 5),
and wherein each printing fluid supply module is to supply printing fluid from each fluid cartridge to the printhead to which the printing fluid supply module corresponds (printhead is supplied with liquid ink from the reservoirs 324; [0310]; FIG. 5; the channel-shaped ducts 3041 are used to transport printing ink and other fluids from a fluid supply unit to the printhead tiles 3050; [0347]; FIG. 24).
Regarding claim 8, the printing fluid supply modules define a plurality of fluid channels (the channel-shaped ducts 3041 are used to transport printing ink and other fluids from a fluid supply unit to the printhead tiles 3050; [0347]; FIG. 24), each fluid channel serially extending from a first printing fluid supply module to a last printing fluid supply module, each fluid channel fluidically interconnected to a corresponding fluid supply at the first printing fluid supply module (for A3-sized pagewidth printing using four fluid channel members 3040, a first fluid channel member 3040 is fluidically interconnected to fluid delivery tubes 3006 and to an adjacent middle fluid channel member 3040; [0365]; FIG. 32; the four fluid channel members 3040 are serially and 
Regarding claim 9, wherein the fluid channels are fluidically separate from one another (the channel-shaped ducts 3041 are used to transport printing ink and other fluids from a fluid supply unit to the printhead tiles 3050; [0347]; FIG. 24; each channel-shaped duct 3041 carries a different fluid and are separate).
Regarding claim 10, the printing fluid supplied by each fluid cartridge is printing fluid of a different type (six different ink colors from the six reservoirs 324 to the printhead 500; [0310]; FIG. 5).
Regarding claim 11, a print bar separate and removable from the printing supply fluid modules and along which the printheads are disposed (the array of printhead tiles 3050 attached to each fluid channel member 3040 forms a print bar; FIGs. 21-26; the printhead tiles are disposed along the array).
Regarding claim 12, a printing fluid delivery system (wallpaper printer comprising printhead 500; FIGs. 4, 5; ink reservoirs 324 are easily removed and interchanged; FIG. 5; fluid channel member 3040; FIGs. 24A-24B, 27-34) comprising: 
a fluid supply module (fluid channel member 3040; FIGs. 24A-24B, 27-34) separate and removable from and corresponding to a printhead (printhead tiles 3050 may be removed from the fluid channel member 3040; [0364]) and forming a page-wide printing fluid manifold (full width stationery printhead 320; [0302]; FIG. 3; page width printhead; [0341]; FIGs. 21-22), the printing fluid supply module fluidically interconnected to the corresponding printhead to supply printing fluid from the fluid cartridge to the corresponding printhead (printhead is supplied with liquid ink from the 
Regarding claim 13, each printing fluid supply module except first and last printing fluid supply modules is fluidically interconnected to adjacent upstream and downstream printing fluid supply modules (for A3-sized pagewidth printing using four fluid channel members 3040, the two middle fluid channel members 3040 are fluidically interconnected to adjacent upstream and downstream fluid channel member 3040; [0365]; FIGs. 28-29).
Regarding claim 14, the first printing fluid supply module is fluidically interconnected to the fluid cartridge and to a downstream printing fluid supply module (a first fluid channel member 3040 is fluidically interconnected to fluid delivery tubes 3006 and to an adjacent middle fluid channel member 3040; [0365]; FIG. 32).
Regarding claim 15, the printing fluid supply modules define a fluid channel serially extending from a first printing fluid supply module to a last printing fluid supply module, the fluid channel fluidically interconnected to a fluid supply at the first printing fluid supply module (for A3-sized pagewidth printing using four fluid channel members 3040, a first fluid channel member 3040 is fluidically interconnected to fluid delivery tubes 3006 and to an adjacent middle fluid channel member 3040; [0365]; FIG. 32; the four fluid channel members 3040 are serially and rigidly interconnected at the “female” end portions 3045 and “male” end portions 3046; FIGs. 28-29).
Regarding claim 16, the fluid channel serially extends from the first printing fluid supply module, through an intermediate fluid supply module, and to the last printing fluid supply module (the four fluid channel members 3040 are serially and rigidly 
Regarding claim 17, the fluid channel serially extends from the first printing fluid supply module, through a plurality of intermediate fluid supply modules, and to the last printing fluid supply module (the four fluid channel members 3040 are serially and rigidly interconnected at the “female” end portions 3045 and “male” end portions 3046; FIGs. 28-29).
Regarding claim 18, each printing fluid supply module is to supply printing fluid from a plurality fluid cartridge to the printhead to which the printing fluid supply module corresponds (six different ink colors from the six reservoirs 324 to the printhead 500; printhead is supplied with liquid ink from the reservoirs 324; [0310]; FIG. 5; the channel-shaped ducts 3041 are used to transport printing ink and other fluids from a fluid supply unit to the printhead tiles 3050; [0347]; FIG. 24).
Regarding claim 19, the printing fluid supply modules define a plurality of fluid channels (the channel-shaped ducts 3041 are used to transport printing ink and other fluids from a fluid supply unit to the printhead tiles 3050; [0347]; FIG. 24), each fluid channel serially extending from a first printing fluid supply module to a last printing fluid supply module, each fluid channel fluidically interconnected to a corresponding fluid supply at the first printing fluid supply module (for A3-sized pagewidth printing using four fluid channel members 3040, a first fluid channel member 3040 is fluidically interconnected to fluid delivery tubes 3006 and to an adjacent middle fluid channel member 3040; [0365]; FIG. 32; the four fluid channel members 3040 are serially and 
Regarding claim 20, wherein the fluid channels are fluidically separate from one another, and the printing fluid supplied by each fluid cartridge is printing fluid of a different type (six different ink colors from the six reservoirs 324 to the printhead 500; [0310]; FIG. 5; the channel-shaped ducts 3041 are used to transport printing ink and other fluids from a fluid supply unit to the printhead tiles 3050; [0347]; FIG. 24; each channel-shaped duct 3041 carries a different fluid and are separate).
Silverbrook et al. (above embodiment) do not teach the following claimed limitations:
Further regarding claim 1, a plurality of printheads; and a plurality of serially and rigidly interconnected printing fluid supply modules.
Further regarding claim 12, a plurality of printheads; and a plurality of serially and rigidly interconnected printing fluid supply modules.
Silverbrook et al. (another embodiment) teach the following claimed limitations:
Further regarding claim 1, a selected number of standard printhead modules may be combined in order to achieve the necessary width required for a specific printing application ([0365]). For example, for A3-sized pagewidth printing, four printhead modules each having four printhead tiles may be used, that is, four fluid channel members 3040, each corresponding to four printhead tiles 3050. The four fluid channel members 3040 are serially and rigidly interconnected at the “female” end portions 3045 and “male” end portions 3046 (FIGs. 28-29) for the purpose of achieving the desired width required for a specific printing application.
claim 12, a selected number of standard printhead modules may be combined in order to achieve the necessary width required for a specific printing application ([0365]). For example, for A3-sized pagewidth printing, four printhead modules each having four printhead tiles may be used, that is, four fluid channel members 3040, each corresponding to four printhead tiles 3050. The four fluid channel members 3040 are serially and rigidly interconnected at the “female” end portions 3045 and “male” end portions 3046 (FIGs. 28-29) for the purpose of achieving the desired width required for a specific printing application.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a plurality of printheads; and a plurality of serially and rigidly interconnected printing fluid supply modules; a plurality of printheads; and a plurality of serially and rigidly interconnected printing fluid supply modules, as taught by Silverbrook et al., into Silverbrook et al. for the purpose of achieving the desired width required for a specific printing application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






15 February 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853